 

 

 

2

LG ao AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

     

a: f a Page 1 of 1 [

 

 

UNITED STATES DISTRICT COURT ug 9 201

SOUT HERN DISTRICT OF CALIFORNIA
CLERK, U.S. DISTRICT COURT

United States of America | -JUDGMENT as’ es

 

Vv. : : . , (For Offenses CommitedOrror aAtter
Eduardo Verdiales-Gutierrez . : Case Number: 3: 1p -mj-22974
Bridget Kennedy _

 

Defendant's Attorney
REGISTRATION NO. 86734298 —

THE DEFENDANT:
“BS! pleaded guilty to count(s) 1 of Complaint

 

 

oO was found guilty: to count(s)
after a plea of not guilty. So
Accordingly, the defendant i is adjudged guilty of such h eount() which involve the following offense(s):

 

 

 

Title & Section —— Nature of Offense - , - ae “Count Number(s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) : oe SO
‘OO The defendant has been found not >F guilty on 2 count{s) _ a a .
Li /Count(s) So _ 8 _ dismissed on the motion of the United States.
IMPRISONMENT oo

The defendant i is hereby committed to. the custody of the United States Bureau of Prisons to be
imprisoned for.a term of: oo,

 

 OGrive serven as a days

_ wl Assessment: $10 WAIVED mg Fine: WAIVED __ mo ho :
. 2X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in”
‘the defendant’s possession at the time of arrest upon their deportation or. removal. ae
LJ Court recommends defendant be deported/removed with relative, os, charged in case

 

 

Ir IS ORDERED that the defendant shall 1 notify the United States Attorney for this district within 30 days”
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court rt and oo
. United States Attomey of any material change i in the defendant's economic circumstances.

Friday, July: 26, 2019 a
Date of Imposition of Sentence

Received 4b LEG we - | Michael J. Seng
. / DUSM ; oe HONORABLE MICHAEL J. SENG /
| ao co UNITED STATES MAGISTRATE JUDGE

 

 

-Clerk’s Office Copy - - | a oe | - | spa

 
